Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 9 and 10 is withdrawn in view of the patent to Roberts (US 6,109,140).  Rejections based on the cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 6,109,140).
Regarding claims 1 and 21, Roberts discloses a tool assembly for a crafting apparatus, the tool assembly comprising: a housing 22 defining a shaft channel (See Figure 2); a shaft 21 rotatably disposed within the shaft channel (See Figure 2) and including an exposed portion 9 outside of the shaft channel (See Figure 2), the exposed portion defining an engagement channel (Note: the hole in which ball 12 is mounted) extending through an outer surface of the exposed portion (See Figure  2); a spherical member 12 disposed within the engagement channel (See Figure 2); a head 16 
Regarding claim 2, Roberts discloses a plunger 2 slidably disposed within a plunger channel defined by the shaft 21 (See Figure 2), the plunger 2 being engaged with the spherical member 12 and the plunger channel being connected to the engagement channel (Note: the channel in which ball 12 is disposed) (See Figure 2).
Regarding claim 6, Roberts discloses wherein the plunger 2 is operable between a locked position (See Figure 5) where a portion of the spherical member 12 extends past the outer surface of the exposed portion 9 of the shaft 21 and an unlocked position where the spherical member 12 is disposed within the outer surface of the exposed portion 9 of the shaft 21 (See Figure 2).
Regarding claim 7, Roberts discloses a spring 8 exerting a biasing force upon the plunger 2 to bias the plunger to the locked position (See Figure 5) (Col. 4, Lines 3-7).
Regarding claim 8, Roberts discloses wherein the plunger 2 is moved from the locked position to the unlocked position in response to a force sufficient to overcome the biasing force of the spring (Col. 3, Line 60-Col. 4, Line 8).
Regarding claim 10, Roberts discloses a damping member 25 disposed around the shaft 21, the damping member configured to impede rotation of the shaft (Note: element 25 engages with the teeth of shaft 21 in order to impede rotation of the shaft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 6,109,140) in view of Peters (US 4,765,449).
Regarding claim 3, Roberts discloses the tool assembly of claim 2 as set forth above.  Roberts further discloses wherein the plunger 2 includes a notch 5 which operatively contacts the spherical member 12 (See Figure 2).  Roberts does not disclose wherein the plunger includes a first portion having a first diameter and a second portion having a second diameter less than the first diameter, the first portion and the second portion being configured to selectively engage the spherical member. Peters discloses a plunger 42 including a first portion having a first diameter and a second portion 50 having a second diameter less than the first (See Figures 1 and 4). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Roberts, in view of Peters, such that the plunger has a second portion having a diameter less than a first in order to provide a smooth transition to the spherical member during radial movement.
Regarding claim 4, Roberts, as modified, discloses wherein when the first portion of the plunger 2 is engaged with the spherical member 12, a portion of the spherical 
Regarding claim 5, Roberts, as modified, discloses wherein when the second portion of the plunger 2 is engaged with the spherical member 12, the spherical member is disposed within the outer surface of the exposed portion 9 of the shaft 21 (See Figure 2).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 6,109,140) in view of Chen (US 2013/0270778).
Regarding claims 11-13, Roberts, as modified, discloses the tool assembly of claim 1 as set forth above.  Roberts does not disclose wherein the detent includes two engagement surfaces extending from each other at an angle, and when the detent engages the spherical member, the spherical member simultaneously contacts the two engagement surfaces. Chen discloses a tool assembly including a spherical member 332 and a head 8 wherein the head has a detent that includes two engagement surfaces extending from each other at an angle (See Figure 4; Note: the annular groove in which the spherical members 332 sit), and when the detent engages the spherical member 332, the spherical member simultaneously contacts the two engagement surfaces at only the two engagement surfaces (See Figure 4) such that the spherical member is wedged between the two engagement surfaces (See Figure 4). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Roberts, in view of Chen, such that the detent includes two engagement 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722